NUMBER 13-18-00384-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LANCE TAYLOR,                                                                   Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


           ORDER RESETTING SHOW CAUSE HEARING
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

        This cause is before the Court upon its own motion. On June 1, 2022, trial court

reporter, Ms. Rebecca Rendon, requested an extension until June 14, 2022 to file the

final, remaining portions of the reporter’s record. The Court granted that request.

       Appellant’s counsel is reminded and admonished that, pursuant to past orders as

well as standard appellate timelines, all portions of the clerk’s record and reporter’s record
which have not yet been received by this Court and appellant’s counsel should have been

specifically identified and requested from the trial court clerk, the court reporter, and the

Court.

         In accordance with our past orders, and due to the extension of time afforded

to the court reporter, the show-cause hearing currently set for June 7, 2022, is now

reset, as follows: If the Honorable Diamond De Leon fails to file the appellate brief

with this Court on or before 5:00 p.m. on June 16, 2022, then the Honorable

Diamond De Leon is ORDERED to appear in person on June 17, 2022 at 10:00 a.m.

in the courtroom of the Thirteenth Court of Appeals, located at 901 Leopard Street,

10th Floor in Corpus Christi, Texas, to show cause why he should not be held in

contempt of court.

                                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
2nd day of June, 2022.




                                             2